Exhibit 99.1 For Immediate Release FIRST NBC BANK HOLDING COMPANY ANNOUNCES 2 NEW ORLEANS, LA (October28, 2014) - First NBC Bank Holding Company (NASDAQ: NBCB), the holding company for First NBC Bank (“Company”), today announced financial results for the third quarter of 2014. For the quarter ended September30, 2014, the Company reported net income available to common shareholders of $14.0 million, or $0.75 per share, as compared to $12.4 million, or $0.67 per share, for the second quarter of 2014, and $9.9 million, or $0.55 per share, for the third quarter of 2013. The Company’s earnings per share on a diluted basis were $0.73, $0.65, and $0.54 per diluted share, for the third quarter of 2014, second quarter of 2014, and third quarter of 2013, respectively.The effect on diluted earnings per share was an increase of $0.08 per diluted share, or 12.3%, over the second quarter of 2014, and an increase of $0.19 per diluted share, or 35.2%, over the third quarter of 2013. Performance Highlights • The Company continues to experience strong asset growth, with total assets of $3.6 billion at September30, 2014, an increase of 10.6%, from December31, 2013. • The Company’s total loans increased $340.8 million, or 14.5%, from December31, 2013. • The Company’s total deposits increased $240.4 million, or 8.8%, from December31, 2013. • Net interest income for the third quarter of 2014 totaled $27.8 million, an increase of $1.2 million, or 4.6%, over the linked quarter, and an increase of $5.9 million, or 27.2%, over the third quarter of 2013. • The net interest margin for the quarter ended September30, 2014 was 3.37%, an increase of 2 basis points on a linked-quarter basis, and an increase of 29 basis points from the third quarter of 2013. • The Company’s cost of deposits for the third quarter of 2014 was 1.54%, a decrease of 1 basis point on a linked-quarter basis, and a decrease of 8 basis points from the third quarter of 2013. Loans The Company’s loans totaled $2.7 billion at September30, 2014, an increase of $121.5 million, or 4.7%, from June30, 2014, and $340.8 million, or 14.5%, from December31, 2013. Loan growth continued to be driven primarily by increases in construction, commercial real estate and commercial loans due to favorable economic market conditions in the New Orleans trade area.The Company has experienced strong loan demand in the markets it services as evidenced by the increase in loans and its loan pipeline quarter over quarter.The increase in the Company's construction loan portfolio of 49.8% from December 31, 2013 was due primarily to the funding of construction loans related to hotels, residential real estate development, and federal tax credit related projects.The growth in the Company’s commercial loan portfolio was due in part to growth in the oil and gas industry, specifically with respect to oil and gas service companies.The Company expects these positive growth trends to continue through the fourth quarter of 2014. 1 The following table sets forth the composition of the Company’s loan portfolio as of the dates indicated. (dollars in thousands) September 30, 2014 June 30, 2014 % Change December 31, 2013 % Change Construction $ $ 9.9 % $ 49.8 % Commercial real estate Consumer real estate Commercial Consumer Total loans $ $ 4.7 % $ 14.5 % Deposits Total deposits at September30, 2014 were $3.0 billion, an increase of $13.7 million, or 0.5%, from June30, 2014, and $240.4 million, or 8.8%, from December31, 2013.The increase was driven primarily by an increase in money market deposit accounts of $83.1 million, or 9.6%, from June30, 2014, partially offset by declines in NOW accounts and certificates of deposit.The Company has experienced a shift by some customers from NOW accounts to money market deposits due to the Company lowering NOW account rates in the spring of 2014, especially in the lower balance tiers.The Company has also seen a decrease in certificates of deposit balances following the implementation of tiered pricing on its certificates of deposit in an effort to reduce the average yield.As a result of the Company's efforts, the Company'scertificates of deposit comprised 39.3% of the deposit mix as of September 30, 2014, compared to 40.7% as of June 30, 2014, and 44.6% as of December 31, 2013.As the certificates of deposit mature, the Company has seen those customers move to money market accounts, which have increased 9.6% from June 30, 2014 and 44.3% from December 31, 2013.Money market deposits comprised 31.8% of the deposit mix as of September 30, 2014, compared to 29.2% as of June 30, 2014, and 24.0% as of December 31, 2013.The Company expects this trend to continue as certificates of deposit issued prior to the implementation of the tiered pricing program continue to mature. The following table sets forth the composition of the Company’s deposits as of the dates indicated. September 30, 2014 June 30, 2014 % Change December 31, 2013 % Change Noninterest-bearing $ $ (1.4 )% $ 15.5 % NOW accounts (5.7 ) (8.0 ) Money market accounts Savings deposits (1.3 ) (5.8 ) Certificates of deposit (3.0 ) (4.2 ) Total deposits $ $ 0.5 % $ 8.8 % Net Interest Income Net interest income for the third quarter of 2014 totaled $27.8 million, an increase of $1.2 million, or 4.6%, from the linked-quarter and an increase of $5.9 million, or 27.2%, from the three month period ended September30, 2013. The Company’s net interest margin was 3.37% for the quarter ended September30, 2014, which was 2 basis points higher than the linked-quarter, and 29 basis points higher than the third quarter of 2013.The 2 basis points increase in the net interest margin over the linked-quarter was due primarily to the increase in average interest-earning assets,a decrease of 1 basis pointin the cost of interest-bearing liabilities, which was due to a 1 basis point decrease in the cost of interest-bearing deposits.The 29 basis point increase in the net interest margin over the same three month period in 2013 was due primarily to an increase of 18 basis points in the average rate oninterest-earning assets due primarily to an increase in average interest-earning assets of $458.4 million, a decrease of 10 basis points in the cost of interest-bearing liabilities primarily due to the decrease of8 basis points in the cost of interest-bearing depositsand the refinancing of $40.0 million of the Company’s long term borrowings during the first quarter of 2014.The Company expects these positive net interest margin trends to continue into the fourth quarter of 2014 due to the implementation of tiered pricing on all of its deposit products (including certificates of deposit) in the third and fourth quarters of 2013. 2 The following tables set forth the Company’s average volume and rate of its interest-earning assets and interest-bearing liabilities for the periods indicated. For the Three Months Ended September 30, 2014 June 30, 2014 September 30, 2013 (dollars in thousands) Average Balance Average Yield/Rate Average Balance Average Yield/Rate Average Balance Average Yield/Rate Interest-earning assets: Short-term investments $ 0.20 % $ 0.20 % $ 0.22 % Investment in short-term receivables 2.85 % 2.62 % 2.63 % Investment securities 2.51 % 2.56 % 2.28 % Loans 5.18 % 5.28 % 5.23 % Total interest-earning assets $ 4.70 % $ 4.70 % $ 4.52 % Interest-bearing liabilities: Savings $ 0.75 % $ 0.83 % $ 0.62 % Money market deposits 1.35 % 1.37 % 1.50 % NOW accounts 1.17 % 1.14 % 1.33 % Certificates of deposit under $100,000 1.59 % 1.62 % 1.56 % Certificates of deposit of $100,000 or more 1.93 % 1.93 % 1.93 % CDARS® 2.20 % 2.19 % 2.17 % Total interest-bearing deposits $ 1.54 % $ 1.55 % $ 1.62 % Fed funds purchased and repurchase agreements 1.42 % 1.52 % 1.48 % Other borrowings 1.58 % 1.73 % 2.65 % Total interest-bearing liabilities $ 1.54 % $ 1.55 % $ 1.64 % Net interest spread 3.16 % 3.15 % 2.88 % Net interest margin 3.37 % 3.35 % 3.08 % 3 For the Nine Months Ended September 30, 2014 September 30, 2013 (dollars in thousands) Average Balance Average Yield/Rate Average Balance Average Yield/Rate Interest-earning assets: Short-term investments $ 0.20 % $ 0.21 % Investment in short-term receivables 2.79 % 2.62 % Investment securities 2.55 % 1.93 % Loans 5.23 % 5.25 % Total interest-earning assets $ 4.69 % $ 4.49 % Interest-bearing liabilities: Savings $ 0.80 % $ 0.63 % Money market deposits 1.37 % 1.51 % NOW accounts 1.14 % 1.31 % Certificates of deposit under $100,000 1.61 % 1.56 % Certificates of deposit of $100,000 or more 1.94 % 1.90 % CDARS® 2.19 % 2.20 % Total interest-bearing deposits $ 1.55 % $ 1.62 % Fed funds purchased and repurchase agreements 1.48 % 1.45 % Other borrowings 1.90 % 2.67 % Total interest-bearing liabilities $ 1.56 % $ 1.65 % Net interest spread 3.13 % 2.85 % Net interest margin 3.34 % 3.05 % Noninterest Income Noninterest income for the third quarter of 2014 totaled $3.0 million, an increase of $0.1 million, or 3.4%, compared to the second quarter of 2014, and an increase of $0.6 million, or 23.3%, compared to the third quarter of 2013.The increase in noninterest income for the third quarter of 2014 compared to the linked-quarter resulted primarily from the increase of $0.5 million in gain on sale of loans, which relates to the sale of the guaranteed portion of SBA/USDA loans, offset primarily by a decrease of $0.2 million in other noninterest income, which was primarily due to the recognition in the second quarter of 2014 of $0.3 million from an option agreement the Company had with a customer. Noninterest income increased $0.6 million, or 23.3%, compared to the third quarter of 2013.The increase was driven by increases of$0.5 million in gain on sale of loans, $0.2 million in income from sales of state tax credits, and $0.2 million in cash surrender value income on bank owned life insurance.These increases were partially offset by a decrease in Community Development Entity fees of $0.3 million. Noninterest Expense Noninterest expense for the three month period ended September30, 2014 totaled $20.0 million, an increase of $1.5 million, or 8.0%, compared to the linked-quarter, and an increase of $3.0 million, or 17.3%, compared to three month period ended September30, 2013. The increase over the linked-quarter was due primarily to increases in tax credit amortization of $0.6 million, salaries and benefits of $0.5 million, and $0.1 million in advertising and marketing, which was partially offset by a decrease in taxes, licenses and FDIC assessments of $0.1 million. 4 The increase in noninterest expense compared to the third quarter of 2013 resulted primarily from an increase in tax credit amortization of $1.6 million as well as all other components of noninterest expense. Taxes The Company’s tax benefit for the quarter ended September30, 2014 was $6.6 million, an increase of $1.8 million compared to the second quarter of 2014, and an increase of $0.9 million compared to the third quarter of 2013. The increase compared to the linked-quarter and prior year third quarter was due to the increase in the Company’s investment in various tax credit programs, especially in Federal Historic Rehabilitation tax credits primarily in the New Orleans area. The Company expects to experience an effective tax rate below the statutory rate of 35% due primarily to its receipt of Federal New Markets Tax Credits, Low-Income Housing Tax Credits and Federal Historic Rehabilitation Tax Credits. Shareholders’ Equity Shareholders’ equity totaled $423.5 million at September30, 2014, an increase of $41.7 million from December31, 2013. The increase was primarily attributable to the Company’s retained earnings over the period. About First NBC Bank Holding Company First NBC Bank Holding Company, headquartered in New Orleans, Louisiana, offers a broad range of financial services through its wholly-owned banking subsidiary, First NBC Bank, a Louisiana state non-member bank. The Company’s primary market is the New Orleans metropolitan area and the Mississippi Gulf Coast. The Company operates 32 full service banking offices located throughout its market and a loan production office in Gulfport, Mississippi and had 487 employees at September30, 2014. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America, or GAAP.Among other things, management utilizes a non-GAAP performance measure to adjust noninterest income to reflect the effect of the federal income tax credits generated from the Company’s investment in tax credit entities, offset by the direct costs associated with the tax credit investments, to derive at an adjusted income before income taxes non-GAAP measure. Management believes this non-GAAP financial measure provides information useful to investors in understanding the Company’s financial results, and the Company believes that its presentation, together with the accompanying reconciliation, provides a more complete understanding of factors and trends affecting the Company’s business and allows investors to view performance in a manner similar to management, the entire financial services sector, bank stock analysts and bank regulators. This non-GAAP measure should not be considered a substitute for GAAP basis measures and results, and the Company strongly encourages investors to review its consolidated financial statements in their entirety and not to rely on any single financial measure. Because non-GAAP financial measures are not standardized, it may not be possible to compare this financial measure with other companies’ non-GAAP financial measure having the same or similar name.A reconciliation of the non-GAAP financial measure disclosed in this press release to the comparable GAAP financial measure is included at the end of the financial statement tables. 5 Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that reflect the Company’s current views with respect to, among other things, future events and financial performance. The Company generally identifies forward-looking statements by terminology such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “could,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates,” or the negative version of those words or other comparable words. Any forward-looking statements contained in this press release are based on the historical performance of the Company and its subsidiaries or on the Company’s current plans, estimates and expectations. The inclusion of this forward-looking information should not be regarded as a representation by the Company that the future plans, estimates or expectations by the Company will be achieved. Such forward-looking statements are subject to various risks and uncertainties and assumptions relating to the Company’s operations, financial results, financial condition, business prospects, growth strategy and liquidity. If one or more of these or other risks or uncertainties materialize, or if the Company’s underlying assumptions prove to be incorrect, the Company’s actual results may vary materially from those indicated in these statements. These factors should not be construed as exhaustive. The Company does not undertake any obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise. A number of important factors could cause actual results to differ materially from those indicated by the forward-looking statements. Information on these factors can be found in the Company’s Annual Report on Form 10-K for the fiscal year end December31, 2013, and other reports and statements the Company has subsequently filed with the Securities and Exchange Commission which are available at the SEC’s website (www.sec.gov). For further information contact: First NBC Bank Holding Company Ashton J. Ryan, Jr. President and Chief Executive Officer (504) 671-3801 aryanjr@firstnbcbank.com 6 FIRST NBC BANK HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) September 30, December 31, Assets Cash and due from banks $ $ Short-term investments Investment in short-term receivables Investment securities available for sale, at fair value Investment securities held to maturity Mortgage loans held for sale Loans, net of allowance for loan losses of $40,300 and $32,143, respectively Bank premises and equipment, net Accrued interest receivable Goodwill and other intangible assets Investment in real estate properties Investment in tax credit entities Cash surrender value of bank-owned life insurance Other real estate Deferred tax asset Other assets Total assets $ $ Liabilities and equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Repurchase agreements Long-term borrowings Accrued interest payable Other liabilities Total liabilities Shareholders’ equity: Preferred stock Convertible preferred stock Series C – no par value; 1,680,219 shares authorized; 364,983 shares issued and outstanding at September 30, 2014 and December31, 2013 Preferred stock Series D – no par value; 37,935 shares authorized, issued and outstanding at September 30, 2014 and December31, 2013 Common stock – par value $1 per share; 100,000,000 shares authorized; 18,575,088 shares issued and outstanding at September 30, 2014 and 18,514,271 shares issued and outstanding at December31, 2013 Additional paid-in capital Accumulated earnings Accumulated other comprehensive loss, net (16,577 ) (16,515 ) Total shareholders’ equity Noncontrolling interest 2 2 Total equity Total liabilities and equity $ $ 7 FIRST NBC BANK HOLDING COMPANY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, (In thousands, except per share data) Interest income: Loans, including fees $ Investment securities Investment in short-term receivables Short-term investments 6 46 48 Interest expense: Deposits Borrowings and securities sold under repurchase agreements Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Investment securities gain, net 79 — Gain (loss) on assets sold, net (76 ) 14 63 Gain on sale of loans, net 44 Cash surrender value income on bank-owned life insurance Income from sales of state tax credits Community Development Entity fees earned ATM fee income Other Noninterest expense: Salaries and employee benefits Occupancy and equipment expenses Professional fees Taxes, licenses and FDIC assessments Tax credit investment amortization Write-down of other real estate 1 29 Data processing Advertising and marketing Other Income before income taxes Income tax (benefit) expense (6,612 ) (5,673 ) (16,354 ) (13,884 ) Net income Less net income attributable to noncontrolling interests — Net income attributable to Company Less preferred stock dividends (95 ) (62 ) (285 ) (252 ) Less earnings allocated to participating securities (275 ) (519 ) (764 ) (1,512 ) Income available to common shareholders $ Earnings per common share – basic $ Earnings per common share – diluted $ 8 FIRST NBC BANK HOLDING COMPANY EARNINGS PER COMMON SHARE For the Three Months Ended September 30, For the Nine Months Ended September 30, (In thousands, except per share data) Basic: Income available to common shareholders $ Weighted-average common shares outstanding Basic earnings per share $ Diluted: Net income attributable to common shareholders $ Weighted-average common shares outstanding Effect of dilutive securities: Stock options outstanding Warrants 66 Weighted-average common shares outstanding– assuming dilution Diluted earnings per share $ 9 FIRST NBC BANK HOLDING COMPANY SUMMARY FINANCIAL INFORMATION For the Three Months Ended September 30, For the Three Months Ended June 30, (In thousands) % Change % Change EARNINGS DATA Total interest income $ $ 20.9 % $ 4.0 % Total interest expense 7.5 % 2.5 % Net interest income 27.2 % 4.6 % Provision for loan losses 25.0 % — % Total noninterest income 23.3 % 3.4 % Total noninterest expense 17.3 % 8.0 % Income before income taxes 61.7 % (2.1 )% Income tax (benefit) expense (6,612 ) (5,673 ) 16.6 % (4,784 ) 38.2 % Net income 37.2 % 13.1 % Preferred stock dividends (95 ) (62 ) 53.2 % (95 ) — % Earnings allocated to participating securities (275 ) (519 ) (47.0 )% (243 ) 13.2 % Net income available to common shareholders $ $ 41.5 % $ 13.2 % AVERAGE BALANCE SHEET DATA Total assets $ $ 16.3 % $ 2.1 % Total interest-earning assets 16.3 % 2.8 % Total loans 22.4 % 4.5 % Total interest-bearing deposits 13.3 % 2.0 % Total interest-bearing liabilities 14.5 % 2.2 % Total deposits 15.4 % 1.8 % Total shareholders' equity 13.2 % 3.3 % SELECTED RATIOS(1) Return on average common equity 15.30 % 13.08 % 14.18 % Return on average equity 13.74 % 11.33 % 12.69 % Return on average assets 1.59 % 1.34 % 1.45 % Net interest margin 3.37 % 3.08 % 3.35 % Efficiency ratio(2) 65.10 % 70.39 % 62.98 % Tier 1 leverage ratio 11.31 % 11.83 % 11.33 % Tier 1 capital ratio 12.37 % 13.91 % 12.50 % Total risk-based capital ratio 13.62 % 15.06 % 13.69 % ASSET QUALITY RATIOS(1) Nonperforming loans to total loans(3)(5) 0.89 % 0.92 % 0.85 % Nonperforming assets to total assets(4) 0.81 % 0.86 % 0.76 % Allowance for loan losses to total loans(5) 1.49 % 1.35 % 1.44 % Allowance for loan losses to nonperforming loans(3) 166.92 % 146.35 % 170.45 % Net charge-offs to average loans 0.03 % 0.21 % 0.03 % (1) With the exception of end-of-period ratios, all ratios are based on average monthly balances during the respective periods. (2) Efficiency ratio is the ratio of noninterest expense to net interest income and noninterest income. (3) Nonperforming loans consist of nonaccrual loans and restructured loans. (4) Nonperforming assets consist of nonperforming loans and real estate and other property that has been repossessed. (5) Total loans are net of unearned discounts and deferred fees and costs. 10 FIRST NBC BANK HOLDING COMPANY RECONCILIATION OF NON-GAAP FINANCIAL MEASURES IMPACT OF INVESTMENT IN FEDERAL TAX CREDIT PROGRAMS For the Three Months Ended September 30, June 30, September 30, (In thousands) Income before income taxes: Income before income taxes (GAAP) $ $ $ Income adjustment before income taxes related to the impact of tax credit related activities (Non-GAAP) Tax equivalent income associated with investment in federal tax credit programs(1) Income before income taxes (Non-GAAP) Income tax expense-adjusted (Non-GAAP)(2) ) (6,500 ) ) Net income (GAAP) $ $ $ Pro forma income related to investment in tax credit entities: Income before income taxes (GAAP) $ $ $ Pro forma interest income adjustment Pro forma interest income related to investment in tax credit entities(3) Noninterest expense adjustment(4) Tax credit investment amortization(5) Other direct expenses(6) Pro forma income before income taxes(Non-GAAP) Income tax expense-adjusted (Non-GAAP)(2) ) (4,517 ) ) Pro forma net income (Non-GAAP) $ $ $ (1) Tax equivalent income associated with investment in federal tax credit programs represents the gross amount of tax benefit from federal tax credits. (2) Income tax expense is calculated on the adjusted non-GAAP effective tax rate for the Company of 34% for each of the quarters ended September30, 2014, June30, 2014 and September30, 2013. (3) Pro forma interest income adjustment related to investment in tax credit entities is calculated based on the average investment in tax credit entities utilizing the average yield on loans had the investment in tax credit entities been invested in loans. (4) Noninterest expense adjustments related to the Company’s investment in federal tax credit programs are included as adjustments to income as if the Company had invested in loans instead of federal tax credit programs. These expenses are directly related to the Company’s investment in federal tax credit programs. Noninterest expense adjustments for direct expenses related to the Company’s investment in federal tax credit programs exclude general and administrative costs associated with the Company’s investment in federal tax credit programs. (5) Tax credit amortization represents the amount of amortization associated with the investment in federal tax credit programs over the tax credit compliance periods. (6) Other direct expenses represent fees and expenses incurred as a result of the Company’s investment in federal tax credit programs. 11
